DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 11-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,518,325 to Odland, and in view of USPN 6,677,720 to Fraser. 
As to claim 1, Odland teaches a motor control system configured to detect a pinch condition of a structure actuated by a motor(col. 2: lines 52-65), the motor control system comprising: a pinch detection module configured to receive a current signal indicative of a motor current, and generate a pinch signal indicative of the pinch condition in response to either one of (i) the motor current being greater than a current threshold; and a position control module configured to (i) control the motor to actuate the structure in response to an input and (ii) at least one of stop and reverse the motor in response to the pinch signal(col. 4: lines 27-46 wherein apparatus and method are taught for pinch detection based on current comparison result and control motor to stop/reverse its operation). 
Odland does not teach an apparatus to determine a rate of change of current based on the current signal, and the rate of change of current being greater than a rate of change threshold.
Fraser teaches an apparatus to determine a rate of change of current based on the current signal, and the rate of change of current being greater than a rate of change threshold(col. 6: lines 50-58 wherein the rate of change of voltage is equivalent to the rate of change of current for the same purpose of determine an obstruction/pinch condition for motor operation).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Fraser into Odland 

since Odland suggests a motor control system and Fraser suggests the beneficial 

use of using the rate of change of voltage/current for determining an obstruction/pinch condition 

for motor operation in the analogous art of motor control technology. 

The motivation for this comes from the fact that Fraser teaches a method of using the rate of change of voltage/current for determining an obstruction/pinch condition for motor operation which can be used to improve the motor control system disclosed by Odland.
As to claim 2, Odland in view of Fraser teaches the motor control system of claim 1, wherein the structure is a window of a vehicle(Odland fig. 1).  	As to claim 3, Odland in view of Fraser teaches the motor control system of claim 2, wherein the position control module is configured to generate the pinch signal further in response to a determination that the window is within a pinch range(Odland col. 4: lines 27-46).             As to claim 4, Odland in view of Fraser teaches the motor control system of claim 3, wherein the position control module is configured to disable movement of the window toward a closed position for a predetermined period subsequent to the pinch signal indicating detection of the pinch condition(Odland col. 4: lines 27-46).             As to claim 11, it is rejected as the same reason as claim 1.            As to claim 12, Odland in view of Fraser teaches the method of claim 11, wherein the structure is a window of a vehicle(Odland fig. 1).             As to claim 13, Odland in view of Fraser teaches the method of claim 12, further comprising generating the pinch signal in response to a determination that the window is within a pinch range(Odland col. 4: lines 27-46).             As to claim 14, Odland in view of Fraser teaches the method of claim 13, further comprising disabling movement of the window toward a closed position for a predetermined period subsequent to the pinch signal indicating detection of the pinch condition(Odland col. 4: lines 27-46).             As to claim 17, Odland in view of Fraser teaches the method of claim 11, further comprising capturing a value of the motor current at a position of the structure corresponding to a pinch range(Odland col. 4: lines 27-46). 
Allowable Subject Matter
5. 	Claims 5-10, 15-16, 18-20 are objected to as being dependent upon the rejected base claim 1, 11, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,967,451 to Miyauchi discloses a motor control system having pinch detection means.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846